DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Flaherty et al. (USPGPub 2003/0073952).

Re Claim 21, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) (as seen in Flaherty Figs. 18a and 18b) having a rim (431) (Flaherty Annotated Fig. 18a below) that extends around a depression (426) in the rigid body (252, 254); a flexible membrane (430) attached to the rigid body (252, 254) at the rim (431) (Flaherty Annotated Fig. 18a below and Figs. 18a-18b – with the membrane removed to show detail) so as to define between the rigid body (252, 254) and the flexible membrane (430) a reservoir space (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30) having a volume to hold a fluid, portions of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the reservoir space (Flaherty ¶ 0103-0104); and a port (850) (as seen in Flaherty Fig. 30a) having a flow path (802, 854) in communication with the reservoir space and one external access opening (858), the port (850) extending away from the rigid body (252, 254) and having a neck portion surfaces surrounding flow path 802 and 854) surrounding the flow path (802, 854) (Flaherty ¶ 0123-0124); wherein the reservoir (30, 40) is adapted to hold the fluid in the reservoir space in a non-pressurized filled state (wherein the embodiment of Figs. 18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non- pressurized fluid - as described in Flaherty ¶ 0098 and 0102).

    PNG
    media_image1.png
    305
    621
    media_image1.png
    Greyscale


Re Claim 35, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) having a rim (431) (Flaherty Annotated Fig. 18a above) that extends around a depression (426) in the rigid body (252, 254), the depression (426) being formed by a curved surface that extends inwardly from the rim (431) (as seen in Flaherty Figs. 18a and 18b); a flexible membrane (430) attached in a fluid tight manner to the rigid body (252, 254) at the rim (431) (Flaherty Annotated Fig. 18a below and Figs. 18a-18b) so as to define between the rigid body (252, 254) and the flexible membrane (430) a space having a volume to hold a fluid (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30), a portion of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the space (Flaherty ¶ 0103-0104); and a port protrusion (850) on the rigid body (252, 254) and arranged to create a flow channel (802, 854) to the space for transferring of fluid, the port protrusion (850) having a neck portion (surfaces surrounding flow path 802 and 854) and at least one tapered surface (transition from 858 to 854), there being a single external access opening (858) in the port protrusion (850) (as seen in Flaherty Figs. 18a and 18b); wherein the reservoir (30, 40) is adapted to hold the fluid in the space in an unpressurized state (wherein the embodiment of Figs. 18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non-pressurized fluid - as described in Flaherty ¶ 0098 and 0102).

Claim Rejections - 35 USC § 103
Where it is determined that prior art Flaherty does not disclose a rim at 431, depicted in Flaherty Annotated Fig. 18a above, the following 103 obviousness type rejection is applicable.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29 and 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al. (USPGPub 2003/0073952) in view of Pittaway et al. (USPGPub 2005/0034726).

Re Claim 21, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) (as seen in Flaherty Figs. 18a and 18b) having an attachment surface (portion of 430 connected directly to surface 254) that extends around a depression (426) in the rigid body (252, 254); a flexible membrane (430) attached to the rigid body (252, 254) at the attachment surface so as to define between the rigid body (252, 254) and the flexible membrane (430) a reservoir space (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30) having a volume to hold a fluid, portions of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the reservoir space (Flaherty ¶ 0103-0104); and a port (850) (as seen in Flaherty Fig. 30a) having a flow path (802, 854) in communication with the reservoir space and one external access opening (858), the port (850) extending away from the rigid body (252, 254) and having a neck portion surfaces surrounding flow path 802 and 854) surrounding the flow path (802, 854) (Flaherty ¶ 0123-0124); wherein the reservoir (30, 40) is adapted to hold the fluid in the reservoir space in a non-pressurized filled state (wherein the embodiment of Figs. 18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non- pressurized fluid - as described in Flaherty ¶ 0098 and 0102).
	However, Flaherty fails to disclose the attachment surface being a rim. Pittaway discloses a respiratory circuit comprising a rigid body (23) (as seen in Pittaway Annotated Fig. 4 below) having a rim (23-1) that extends around a depression (interior of 23) in the rigid body (23); a flexible membrane (24) attached to the rigid body (23) at the rim (23-1) so as to define between the rigid body (23) and the flexible membrane (24) a reservoir space (20) having a volume to hold a fluid wherein the rim of the rigid body aids in sealing the flexible membrane in place in a fluid tight manner (Pittaway ¶ 0043-0046; Annotated Fig. 4 below), which in Flaherty would improve sealing by reinforcing the securement between the diaphragm (430) about the depression (424). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the rigid body having an attachment surface of Flaherty to be a rigid body having a rim, the rim for aiding in sealing the flexible membrane in place in a fluid tight manner which in Flaherty would improve sealing by reinforcing the securement between the diaphragm (430) about the depression (424).


    PNG
    media_image2.png
    545
    446
    media_image2.png
    Greyscale



Re Claims 22 and 23, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the depression (426) is defined by a curved surface (Flaherty Fig. 18a); and wherein a portion of the flexible membrane (430) is movable toward the curved surface to reduce a volume of the reservoir space (as seen in Flaherty Fig. 18b).

Re Claim 24, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein a portion of the flexible membrane (430) is movable toward the rigid body (252, 254) to reduce a volume of the reservoir space (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30).

Re Claim 25, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty fails to disclose a rim wherein the rim is substantially planar. Pittaway discloses a rim (23-1) wherein the rim is substantially planar (as seen in Pittaway Annotated Fig. 4 above). It would have been an obvious matter of design choice to configure the rim of Flaherty in view of Pittaway to be substantially planar since applicant has not disclosed that having a rim be substantially planar solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of substantially planar rim, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Re Claim 26, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) is configured to be blocked to inhibit flow through the port (wherein the port 850 comprises both a septum 806 and valve 804 - Flaherty ¶ 0122-0124; Figs. 30a-30b).

Re Claims 27 and 28, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) is configured to receive a septum (806) to block flow through the port (850) (Flaherty Figs. 30a and 30b); and wherein the reservoir (30, 40) is arranged to receive fluid into the reservoir space through the septum (806) (Flaherty ¶ 0122- 0124).

Re Claim 29, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) includes a septum (806) pierceable in a direction toward the flexible membrane (430) when the reservoir (30, 40) is in a depleted state (Flaherty ¶ 0122-0124; Fig. 25).

Re Claim 32, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) is arranged to be in fluid communication with the reservoir space at a portion of the rigid body (252, 254) that defines the depression (426) (Flaherty ¶ 0122-0124; Figs. 18a-18b and 25).

Re Claim 33, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the rigid body (252, 254) has a first side (254) opposite a second side (252) (as seen in Flaherty Fig. 18a), and the flexible membrane (430) is attached to the rigid body (252, 254) at the first side (254), at least a portion of the port (850) is proud of the second side (252) of the rigid body (252, 254) (Flaherty Figs. 18a-18b and 25).

Re Claim 34, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) includes a member (port 850 includes septum 806) that closes the port (850) to fluid flow and is pierceable to access the reservoir space (Flaherty ¶ 0122-0124; Figs. 18a-18b).

Re Claim 35, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) having an attachment surface (portion of 430 connected directly to surface 254) that extends around a depression (426) in the rigid body (252, 254), the depression (426) being formed by a curved surface that extends inwardly from the attachment surface (as seen in Flaherty Figs. 18a and 18b); a flexible membrane (430) attached in a fluid tight manner to the rigid body (252, 254) at the attachment surface so as to define between the rigid body (252, 254) and the flexible membrane (430) a space having a volume to hold a fluid (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30), a portion of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the space (Flaherty ¶ 0103-0104); and a port protrusion (850) on the rigid body (252, 254) and arranged to create a flow channel (802, 854) to the space for transferring of fluid, the port protrusion (850) having a neck portion (surfaces surrounding flow path 802 and 854) and at least one tapered surface (transition from 858 to 854), there being a single external access opening (858) in the port protrusion (850) (as seen in Flaherty Figs. 18a and 18b); wherein the reservoir (30, 40) is adapted to hold the fluid in the space in an unpressurized state (wherein the embodiment of Figs. 18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non-pressurized fluid - as described in Flaherty ¶ 0098 and 0102).
	However, Flaherty fails to disclose the attachment surface being a rim. Pittaway discloses a respiratory circuit comprising a rigid body (23) (as seen in Pittaway Annotated Fig. 4 below) having a rim (23-1) that extends around a depression (interior of 23) in the rigid body (23); a flexible membrane (24) attached to the rigid body (23) at the rim (23-1) so as to define between the rigid body (23) and the flexible membrane (24) a reservoir space (20) having a volume to hold a fluid wherein the rim of the rigid body aids in sealing the flexible membrane in place (Pittaway ¶ 0043-0046; Annotated Fig. 4 below). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the rigid body having an attachment surface of Flaherty to be a rigid body having a rim, the rim for aiding in sealing the flexible membrane in place.

Re Claim 36, Flaherty in view of Pittaway disclose all of the limitations of Claim 35. Flaherty discloses wherein the curved surface defines a bowl-shaped depression (Flaherty Fig. 18a) in the rigid body (252, 254) (as seen in Flaherty Fig. 18a). However, Flaherty does not disclose the rigid body having a disc shape and a rim wherein the rim is planar. Pittaway discloses a rigid body (23) comprising a rim (23-1) wherein the rim is planar (as seen in Pittaway Annotated Fig. 4 above). It would have been an obvious matter of design choice to configure the rigid body comprising a rim of Flaherty in view of Pittaway wherein the rigid body is disc shaped and the rim is planar since applicant has not disclosed that having a disc shaped rigid body with rim being planar solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with an alternate design. Furthermore, absent a teaching as to the criticality of a disc shaped rigid body having a planar rim, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Re Claim 37, Flaherty in view of Pittaway disclose all of the limitations of Claim 35. Flaherty discloses wherein the port protrusion (850) extends outwardly from the rigid body (252, 254) (Flaherty Figs. 18a-18b and 25).

Re Claim 38, Flaherty in view of Pittaway disclose all of the limitations of Claim 35. Flaherty discloses wherein the reservoir (30, 40) is configured to receive fluid through the port protrusion (850) via a filling implement (150) introduced to the port protrusion (850) in a direction toward the flexible membrane (as seen in Flaherty Fig. 30a).

Re Claim 39, Flaherty in view of Pittaway disclose all of the limitations of Claim 35. Flaherty discloses wherein the port protrusion (850) is configured to be blocked to inhibit flow through the port protrusion (850) (wherein the port 850 comprises both a septum 806 and valve 804 - Flaherty ¶ 0122-0124; Figs. 30a-30b).

Re Claim 40, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) having an attachment surface (portion of 430 connected directly to surface 254) that extends around a depression (426) in the rigid body (252, 254); a flexible membrane (430) attached to the rigid body (252, 254) at the attachment surface so as to define between the rigid body (252, 254) and the flexible membrane (430) a reservoir space (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30) having a variable volume to hold a fluid, portions of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the reservoir space (Flaherty ¶ 0103-0104); and a port (850) having a flow path (802, 854) in communication with the reservoir space and one external access opening (858), the port (850) extending away from the rigid body (252, 254) and having a neck portion (surfaces surrounding flow path 802 and 854) surrounding the flow path (802, 854), at least one surface of the neck portion being tapered (transition from 858 to 854); wherein the reservoir (30, 40) is adapted to hold the fluid in the reservoir space in a non- pressurized filled state and the fluid is placed in the space by a manufacturer (wherein the embodiment of Figs. 18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non-pressurized fluid - as described in Flaherty ¶ 0098 and 0102).
	However, Flaherty fails to disclose the attachment surface being a rim. Pittaway discloses a respiratory circuit comprising a rigid body (23) (as seen in Pittaway Annotated Fig. 4 below) having a rim (23-1) that extends around a depression (interior of 23) in the rigid body (23); a flexible membrane (24) attached to the rigid body (23) at the rim (23-1) so as to define between the rigid body (23) and the flexible membrane (24) a reservoir space (20) having a volume to hold a fluid wherein the rim of the rigid body aids in sealing the flexible membrane in place (Pittaway 4] 0043-0046; Annotated Fig. 4 below). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the rigid body having an attachment surface of Flaherty to be a rigid body having a rim, the rim for aiding in sealing the flexible membrane in place.

Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al. (USPGPub 2003/0073952) in view of Pittaway et al. (USPGPub 2005/0034726) as applied to Claim 30 above, and further in view of Shim (USPN 5,823,991).

Re Claims 30 and 31, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. However, Flaherty in view of Pittaway do not disclose wherein the port includes a guard adapted to inhibit a filling implement that enters the port from contacting the flexible membrane; and wherein the guard is located directly adjacent the reservoir space. Shin discloses an apparatus for receiving medical fluids (Shim Fig. 2A) comprising a port with a septum (108) for receiving fluid/drugs from a filling implement (needle), wherein the port includes a guard (109) adapted to inhibit the filling implement that enters the port from contacting a flexible membrane (101); and wherein the guard (109) is located directly adjacent a reservoir space (103), the configuration for preventing excessive insertion of a filling implement and damage to the flexible membrane (Shim Col. 4 Line 46 to Col. 5 Line 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the port of Flaherty in view of Pittaway to include a guard adapted to inhibit a filling implement that enters the port from contacting the flexible membrane; and wherein the guard is located directly adjacent the reservoir space, the configuration as disclosed by Shin for preventing excessive insertion of a filling implement and damage to the flexible membrane.

Response to Arguments
Applicant’s arguments filed 12/22/2021 with respect to claim objections of Claims 35 and 40 have been fully considered and are persuasive.  The Claim 35 and 40 objections been withdrawn due to amendment of both Claims 35 and 40. 

Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. At the bottom of Page 6 of the response, applicant argues that secondary reference Pittaway is non-analogous art. Applicant argues that primary reference Flaherty “is directed to small, low cost, portable infusion devices and methods that are useable to achieve precise, sophisticated, and programmable flow patterns for the delivery of therapeutic liquids to a mammalian patient.” Applicant next argues that Pittaway “is directed to an exhalation valve in the respiratory circuit which only allows exhaled breath above an appropriate exhalation pressure to escape the respiratory circuit through an exhalation port.” Applicant seems to be suggesting that the determination of whether prior art is analogous is determined by comparing the various pieces of prior art to each other. However, this is incorrect. “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.” See MPEP 2141.01(a)(I). It is irrelevant that prior art Pittaway may diverge from Flaherty. The only determination examiner must make is whether a reference is reasonably pertinent to the problem the inventor in the present case is proposing to solve. In the present case, applicant’s independent claims are so broad, the preamble is directed to merely a reservoir. Applicant never mentions in the claims what the reservoir is used for. In fact, applicant’s claims are so broad, examiner could rely on any reservoir, even non-medical reservoirs. 
	In the present case, both Flaherty and Pittaway are directed to medical fluid handling devices that both comprise a flexible rubber diaphragm/membrane which is used to define a fluid handling chamber, where both pieces of prior art are directed toward means for securing the diaphragm/membrane whereby the diaphragm/membrane is index and pinched between two surfaces which can then be welded together (Flaherty ¶ 0079; Pittaway ¶ 0018 and 0047). As such, the prior art is in the same field of endeavor and seek to solve the same problem, i.e. anchoring a flexible diaphragm/membrane, whereby the ordinary artisan would reasonably recognize that the additional means of securing such a diaphragm using an additional rim. Flaherty and Pittaway both are directed toward a genus of flexible rubber diaphragm/membranes in fluid handling applications, where Pittaway mere describes a specific species of securement means for the diaphragm/membrane that the ordinary artisan would have found obvious to implement into the design of Flaherty to obtain a predictable and expected outcome and achieve any benefits which might flow naturally from the specific design of Pittaway including known assembly/manufacturing benefits and/or sealing benefits. Where applicant intends to rely on a non-analogous art argument, applicant should amend the claims to cite what type of fluid is being handled within the reservoir. 
	Applicant’s second argument begins on the first full paragraph of Page 7. Applicant argues “even if one of ordinary skill in the art looked to Pittaway from Flaherty, the references cannot be combined without a substantial redesign of the Flaherty device.” Applicant appears to be suggesting that one of ordinary skill could not configure the flexible membrane of Flaherty to have an attachment surface that is a rim. Here it is noted that nothing in Flaherty nor Pittaway teaches away from such a configuration. Furthermore, applicant’s argument that Flaherty emphasizes simplification of manufacturing and design holds no weight where applicant has not provided any evidence that modification of Flaherty’s flexible membrane to be configured to have an attachment surface that is a rim is beyond the ordinary skill in the present case. At the bottom of Page 7 of the response, applicant’s suggestion that Flaherty be required to receive the annular ring of Pittaway is also an incorrect presumption where examiner never proposes that Flaherty include Pittaway’s annular ring. At the top of Page 8 of the response, applicant states that no motivation was provided to have Flaherty’s flexible membrane configured to have an attachment surface that is a rim. However, Pittaway provides motivation in the rejections above where Pittaway teaches a rim aiding in sealing the flexible membrane in place to create a fluid tight seal. Having a fluid tight seal of the membrane is critical in a pump such as that described in Flaherty where accuracy is desired in the pumping of medical fluids. Applicant next argues that the Pittaway device could not be inverted upward, but provides no reasoning for this basis other than pointing to the figures of Pittaway that show a single orientation. It is noted here that nothing in Pittaway restricts Pittaway’s device to a particular orientation. 
	Applicant’s final argument is directed to the Flaherty in view of Pittaway device being non-functional. However, Flaherty having a rim about the flexible membrane portion would not block actuation by the actuator where the rim is a donut shape and the actuator would actuate through the space in the donut. Applicant’s final argument is directed to Pittaway teaching that its membrane is wrinkled. However, in the present case, examiner is not replacing the flexible membrane of Flaherty with that of Pittaway. Therefore, this argument is moot. The aforementioned arguments are applicable to both independent Claims 35 and 40 as well as independent Claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/04/2022